                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVLLE

 JACOB RICE,                                     )
                                                 )         Case No. 2:20-cv-16
         Plaintiff,                              )
                                                 )         Judge Travis R. McDonough
 v.                                              )
                                                 )         Magistrate Judge Cynthia R. Wyrick
 BERT BOYD, SGT. COPELAND, ROGER                 )
 BAILEY, and                                     )
 C.O. REECE,                                     )
         Defendants.


                          MEMORANDUM OPINION AND ORDER



       Plaintiff Jacob Rice initiated this pro se prisoner’s action for violation of 42 U.S.C.

§ 1983 by filing a Complaint against Defendants in January 2020 [Doc. 2]. At the time he

initiated this action, Plaintiff was in custody of the Tennessee Department of Correction

(“TDOC”) and housed at the Northeast Correctional Complex (“NECX”) in Mountain City,

Tennessee [Id. at 3].

       Throughout the litigation of this action, Plaintiff has been repeatedly cautioned that

failure to update the Court and Defendants of any change in his address within fourteen (14) days

could result in the dismissal of this action [See, e.g., Doc. 3; Doc. 5 p. 7; Doc. 15 p. 2; Doc. 23 p.

2; Doc. 24 p. 1-2; Doc. 29 p. 2-3; Doc. 37 p. 2]. Despite these repeated warnings, the last Order

mailed to Plaintiff was returned to the Court on June 14, 2021 with a notation that Plaintiff is no

longer at NECX [Doc. 51]. The Court’s subsequent search of TDOC’s online inmate database

yielded that Plaintiff was released from TDOC custody on June 2, 2021. See Tenn. Dep’t of

Corr. Felony Offender Information Search, https://apps.tn.gov/foil-app/search.jsp (last accessed
July 12, 2021). Plaintiff has not updated his address with the Court. When he filed his

Complaint, Plaintiff did not provide the Court with a permanent address [Doc. 2 p. 3].

Accordingly, the Court is without a means to communicate with Plaintiff.

       Rule 41(b) gives this Court the authority to dismiss a case for failure of the plaintiff “to

prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b); Knoll v. Am. Tel.

& Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999). The Court examines four factors when

considering dismissal under Fed. R. Civ. P. 41(b):

               (1) whether the party’s failure is due to willfulness, bad faith, or
               fault; (2) whether the adversary was prejudiced by the dismissed
               party’s conduct; (3) whether the dismissed party was warned that
               failure to cooperate could lead to dismissal; and (4) whether less
               drastic sanctions were imposed or considered before dismissal was
               ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

       Plaintiff has not contacted the Court since requesting a status update in November 2020

[Doc. 39]. Further, Plaintiff has willfully failed to update his address despite numerous

warnings, and Defendants have been prejudiced by being required to litigate this matter despite

Plaintiff’s failure to prosecute. Moreover, the Court finds alternative sanctions are not

warranted, as Plaintiff has failed to comply with the Court’s clear instructions and his

whereabouts are unknown. On balance, the Court finds that these factors support dismissal of

this action under Rule 41(b).

       The Court also notes that, “while pro se litigants may be entitled to some latitude when

dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

cause for extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991).

                                                 2
Nothing about Plaintiff’s pro se status prevented him from complying with the Court’s orders,

and Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

        Accordingly, this action is DISMISSED for want of prosecution pursuant to Rule 41(b),

and all pending motions are DISMISSED as moot. The Court CERTIFIES that any appeal

from this action would not be taken in good faith and would be totally frivolous. Fed. R. App. P.

24.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 3
